Citation Nr: 1539562	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-37 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from September 1988 to November 2008.  He received the Army Commendation Medal.

This matter initially came before the Board of Veterans' Appeals  (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified before the undersigned at a February 2011 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.

In May 2012, the Board remanded the inferred issue of entitlement to a TDIU for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  The Veteran is service-connected for the following disabilities: obstructive sleep apnea, rated 50 percent disabling; posttraumatic stress disorder (PTSD), rated 30 percent disabling; status post right shoulder subacromial decompression with x-ray evidence of degenerative changes, rated 10 percent disabling; a lumbar strain, rated 10 percent disabling; degenerative arthritis of the cervical spine, rated 10 percent disabling; degenerative arthritis of the left knee, rated 10 percent disabling; status post right knee anterior cruciate ligament reconstruction, rated 10 percent disabling; hypertension, rated 10 percent disabling; a right ankle strain, status post avulsion injury, rated 10 percent disabling; residual right shoulder scars, rated noncompensable; a residual right knee scar, rated noncompensable; and a right ankle scar, rated noncompensable; his combined disability rating is 80 percent.

2.  The Veteran's service-connected disabilities do not preclude him from securing and following all substantially gainful employment consistent with his education and occupational experience. 

CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities are not met.  38 U.S.C.A. § 5107(b)  (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a February 2015 letter, the RO notified the Veteran of the evidence needed to substantiate his claim for a TDIU.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the February 2015 letter.  

There was a timing deficiency in that the February 2015 letter was sent after the initial adjudication of the Veteran's claim which gave rise to the inferred claim for a TDIU.  This timing deficiency was cured by readjudication of the claim in a May 2015 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317   (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2015) impose two distinct duties on VA employees, including Board personnel, in conducting hearings-the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's February 2011 hearing, the undersigned identified the issues on appeal at that time (which did not yet include the inferred issue of entitlement to a TDIU), notified the Veteran of the evidence necessary to substantiate the service connection and higher initial rating issues that were on appeal at that time, and asked him about the treatment received for his claimed disabilities.  Also, the Veteran provided testimony as the symptoms and history of his claimed disabilities, the treatment received for the disabilities, and the impact of his disabilities upon his ability to work.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met. 
 
VA obtained the Veteran's service treatment records, all pertinent service personnel records, and all of the identified relevant post-service VA treatment records.  The Veteran has not identified any specific relevant post-service private medical records.  In addition, the Veteran was afforded VA examinations to assess the impact of his service-connected disabilities on his employability.

In its May 2012 remand, the Board instructed the agency of original jurisdiction (AOJ) to, among other things: send the Veteran a notice letter in accordance with the VCAA which includes an explanation as to the information and evidence necessary to substantiate a claim for a TDIU and an explanation as to the disability rating and effective date elements of his claim in accordance with Dingess; and afford the Veteran VA examinations to assess the severity and impact of his service-connected disabilities upon his ability to obtain and/or engage in substantially gainful employment.  
 
As noted above, the AOJ sent the Veteran a letter in February 2015 which included an explanation as to the information and evidence necessary to substantiate a claim for a TDIU and an explanation as to the disability rating and effective date elements of his claim in accordance with Dingess.  Also, VA examinations were conducted in December 2013 and May and June 2014 to assess the severity and impact of his service-connected disabilities upon his employability.  These examinations were thorough, contained all pertinent findings, and responded to the inquiries posed by the Board.

Thus, with respect to the claim for a TDIU, the AOJ substantially complied with all of the Board's relevant May 2012 remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the claim for a TDIU.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  VA will grant entitlement to a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for the following disabilities: obstructive sleep apnea, rated 50 percent disabling; post traumatic stress disorder, rated 30 percent disabling; status post right shoulder subacromial decompression with x-ray evidence of degenerative changes, rated 10 percent disabling; a lumbar strain, rated 10 percent disabling; degenerative arthritis of the cervical spine, rated 10 percent disabling; degenerative arthritis of the left knee, rated 10 percent disabling; status post right knee anterior cruciate ligament reconstruction, rated 10 percent disabling; hypertension, rated 10 percent disabling; a right ankle strain, status post avulsion injury, rated 10 percent disabling; residual right shoulder scars, rated noncompensable; a residual right knee scar, rated noncompensable; and a right ankle scar, rated noncompensable.  His combined disability rating is 80 percent.  The Veteran, therefore, meets the percentage requirements for a TDIU.  See Id.

The remaining question is whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

VA treatment records dated from December 2008 to December 2009 and a November 2009 "Disabled Veterans Application for Vocational Rehabilitation" form (VA Form 28-1900) indicate that the Veteran had a high school education, that he had a period of unemployment following his discharge from service in November 2008, that he was a full time student during this period of unemployment, and that he believed that his inability to engage in prolonged standing was a barrier that reduced his ability to get or hold a satisfactory job.  He was employed part time with UPS at the time of a November 2009 VA post deployment transition evaluation, but he subsequently experienced problems at work and lost time from work because his job required overhead lifting and this resulted in increased right shoulder pain.

The report of a December 2009 VA psychiatric examination reveals that the Veteran was employed in a seasonal job loading trucks for UPS.  He reported that he enjoyed the job (particularly the teamwork aspect of the job) and had only lost less than 1 week of work during the previous 12 months.  The clinical psychologist who conducted the examination concluded that the Veteran had clinically significant and persistent symptoms of PTSD which were relatively mild in severity, he assigned a Global Assessment of Functioning score of 61 (indicative of mild impairment), and he indicated that there was not total occupational impairment due to PTSD.

The February 2011 hearing transcript, the report of a July 2011 VA knee examination, and a July 2011 "Notification of Personnel Action" form reflect that
the Veteran had been a participant in the VA Vocational Rehabilitation program and that he was avoiding employment that would require regular use of his legs due to knee problems.  He was employed on a full time basis as a distribution processor for the Department of Defense (DOD) at the time of the July 2011 VA knee examination and he had been employed at this job for less than 1 year at that time.  His knee disabilities had significant effects on his usual occupation in that they resulted in decreased mobility and pain.  He resigned from his position with DOD later in July 2011 due to the fact that his recurring medical conditions with his knees and shoulder were interfering with his work. 

VA treatment records dated in May and June 2012 and VA scar, knee, shoulder, back, neck, and hypertension examination reports dated in May 2013 include diagnoses of knee and shoulder scars, degenerative arthritis of the left knee, right shoulder impingement status post subacromial decompression, a lumbar strain, degenerative arthritis of the cervical spine, and hypertension.  The Veteran had obtained full time employment in logistics at an Air Force base at the time of the May 2013 examinations.  His scars and hypertension did not impact his ability to work.  His knee disability impacted his ability to work in that he was limited to lifting 20 pounds, walking 1/4 block at a time, walking 1 block during an 8 hour day, standing for 30 minutes at a time, standing for 2 hours during an 8 hour day, and sitting for 6 hours during an 8 hour day.  His shoulder disability impacted his ability to work in that pain and weakness prevented him from performing continuous or heavy lifting and he was limited to only occasionally lifting 20 pounds.  His ability to walk, sit, and stand was not affected by his shoulder disability.  Also, his back and neck disabilities impacted his ability to work in that he was limited to occasionally lifting 20 pounds, walking 1/4 block at a time, walking 1 block during an 8 hour day, standing for 30 minutes at a time, sitting for 2 hours at a time, standing for 2 hours during an 8 hour day, and sitting for 6 hours during an 8 hour day.  

The physician who conducted the May 2013 VA examinations opined that the Veteran was not precluded from all forms of gainful employment solely due to his service-connected disabilities.  He reasoned that at the time of the examinations, the Veteran was working an administrative desk job that primarily required him to sit.  This job had few requirements to walk, go up and down stairs, or lift any objects.  The Veteran was unable to drive a truck, do heavy lifting, walk more than one block at a time, or go up and down stairs more than rarely at work due to his bilateral knee disabilities, right shoulder disabilities, and back disabilities.  However, he was able to sit at a desk and perform keyboarding and write for 8 hours per day, with frequent breaks to get up and move around to keep his knees and back from getting stiff.  He also required a special seat cushion for his back to help with his back pain at work.

VA treatment records dated from September 2013 to February 2015 and VA psychiatric, ankle, and sleep apnea examination reports dated in December 2013 and May and June 2014 include diagnoses of PTSD, right ankle strain status post avulsion injury, right ankle Achilles spurring, and obstructive sleep apnea.  The Veteran was employed on a full time basis in administration and as a crane operator at an Air Force Base and he enjoyed his work.  His diagnosed PTSD resulted in some occupational problems in that he experienced anger and some interpersonal difficulties with coworkers.  However, he was otherwise able to function.  Overall, his psychiatric disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although the Veteran was generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  His ankle disability resulted in pain, swelling, and stiffness and this impaired the Veteran's ability to walk longer than 2 to 3 miles, run longer than 0.5 to 1 mile, and drive longer than 1 to 2 hours without getting ankle pain.  Moreover, his sleep apnea did not impact his ability to work.

The May 2013 opinion was based upon an examination of the Veteran and a review of his medical records and reported history and it is accompanied by a specific rationale that is not inconsistent with the evidence of record.   Thus, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Overall, the weight of the evidence is against a finding that the Veteran's service-connected disabilities, either individually or collectively, prevent him from securing and following all substantially gainful employment consistent with his education and occupational experience.  Although he has experienced some periods of unemployment during the claim period, has left some jobs due to physical limitations, and has experienced some limitations and problems at work due to service-connected disabilities, he has generally remained gainfully employed on a full time basis and the most recently dated evidence of record reflects that he continues to work on a full time basis.  In light of this evidence and the May 2013 opinion, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful in this instance and the claim for a TDIU must be denied.  See 38 U.S.C.A. § 5107(b) ; see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to a TDIU is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


